Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 1 of 64 PageID# 14276




                       EXHIBIT 1


                        Redacted
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 2 of 64 PageID# 14277




                   IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF VIRGINIA NORFOLK DIVISION


                HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                          TO BE FILED UNDER SEAL
                       SUBJECT TO PROTECTIVE ORDER




     In re: ZETIA (EZETIMIBE)
     ANTITRUST LITIGATION
                                                 MDL No. 2836

                                                 Civil Action No. 18-md-2836-RBS-DEM
     This Document Relates to: All
     Direct Purchaser Actions




                 DECLARATION OF JEFFREY J. LEITZINGER, PH.D.


                             Econ ONE Research, Inc.



                                November 18, 2019




                                550 South Hope St., Suite 800

                                     Los Angeles, CA 90071
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 3 of 64 PageID# 14278
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 4 of 64 PageID# 14279
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 5 of 64 PageID# 14280
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 6 of 64 PageID# 14281
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 7 of 64 PageID# 14282
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 8 of 64 PageID# 14283
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 9 of 64 PageID# 14284
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 10 of 64 PageID# 14285
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 11 of 64 PageID# 14286
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 12 of 64 PageID# 14287
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 13 of 64 PageID# 14288
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 14 of 64 PageID# 14289
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 15 of 64 PageID# 14290
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 16 of 64 PageID# 14291
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 17 of 64 PageID# 14292
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 18 of 64 PageID# 14293
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 19 of 64 PageID# 14294
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 20 of 64 PageID# 14295
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 21 of 64 PageID# 14296
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 22 of 64 PageID# 14297
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 23 of 64 PageID# 14298
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 24 of 64 PageID# 14299
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 25 of 64 PageID# 14300
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 26 of 64 PageID# 14301
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 27 of 64 PageID# 14302
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 28 of 64 PageID# 14303
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 29 of 64 PageID# 14304
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 30 of 64 PageID# 14305
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 31 of 64 PageID# 14306
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 32 of 64 PageID# 14307
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 33 of 64 PageID# 14308
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 34 of 64 PageID# 14309

                                                                              Exhibit 1
                                                                            Page 1 of 9




       Dr. JEFFREY J. LEITZINGER
       Managing Director
       Los Angeles, California
       Tel: 213 624 9600


       EDUCATION

             Ph.D., Economics, University of California, Los Angeles
             M.A., Economics, University of California, Los Angeles
             B.S., Economics, Santa Clara University

       WORK EXPERIENCE

             Econ One Research, Inc., 1997 to date
                   Board Chairman and Managing Director, 2018 to date
                   Management Committee Chair, 2012-2018
                   President and CEO, 1997-2011
                   Founder, 1997
             Micronomics, Inc., 1988-1997
                   President and CEO, 1994-1997
                   Executive Vice President, 1988-1994
                   Cofounder, 1988
             National Economic Research Associates, Inc. 1980-1988
                   (Last position was Senior Vice President and member of the Board
                   of Directors)

             California State University, Northridge, Lecturer, 1979-1980

       AREAS OF EXPERTISE

             Has offered expert testimony regarding:

                      Competition economics

                      Commercial damages

                      Econometrics and statistics
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 35 of 64 PageID# 14310

       Dr. Jeffrey J. Leitzinger
       Managing Director                                                      Page 2 of 9


                        Intellectual property

                        Valuation


       INVITED PRESENTATIONS

       Some Implications of Tyson for Econometric Models in Class Action Antitrust
       Cases, American Bar Association, 65th Antitrust Law Spring Meeting, March
       2017.

       Where Are We on Class Certification? Examples from Health Care and
       Pharmaceutical Cases, ABA Section of Antitrust Law, Health Care and
       Pharmaceuticals and Civil Practice and Procedure and Trial Practice
       Committees, March 2016.

       Corporations & Cartels: Should You Be a Plaintiff?, American Bar Association,
       62nd Antitrust Law Spring Meeting, March 2014.

       Developments in Antitrust Cases Alleging Delayed Generic Competition in the
       Pharmaceutical Industry, American Antitrust Institute, 5th Annual Future of Private
       Antitrust Enforcement Conference, December 2011.

       Class Certification and Calculation of Damages, American Bar Association,
       Section of Antitrust Law and International Bar Association, 8th International Cartel
       Workshop, February 2010.

       Class Certification Discussion and Demonstration, American Bar Association,
       Section of Antitrust Law, The Antitrust Litigation Course, October 2007.

       Antitrust Injury and the Predominance Requirement in Antitrust Class Actions,
       American Bar Association, Houston Chapter, April 2007.

       Class Certification Discussion and Demonstration, American Bar Association,
       Section of Antitrust Law, The Antitrust Litigation Course, October 2005.

       What Can an Economist Say About the Presence of Conspiracy?, American Bar
       Association, Antitrust Law, The Antitrust Litigation Course, October 2003.

       Lessons from Gas Deregulation, International Association for Energy Economics,
       Houston Chapter, December 2002.
       A Retrospective Look at Wholesale Gas Industry Restructuring, Center for
       Research in Regulated Industries, 20th Annual Conference of the Advanced
       Workshop in Regulation and Competition, May 2001.
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 36 of 64 PageID# 14311

       Dr. Jeffrey J. Leitzinger
       Managing Director                                                    Page 3 of 9


       INVITED PRESENTATIONS (cont’d.)

       The Economic Analysis of Intellectual Property Damages, American Conference
       Institute, 6th National Advanced Forum, January 2001.

       Law and Economics of Predatory Pricing Under Federal and State Law, Golden
       State Antitrust and Unfair Competition Law Institute, 8th Annual Meeting, October
       2000.

       Non-Price Predation--Some New Thinking About Exclusionary Behavior, Houston
       Bar Association, Antitrust and Trade Regulation Section, October 2000.

       After the Guilty Plea: Does the Defendant Pay the Price in the Civil Damage
       Action, American Bar Association, Section of Antitrust Law, 48th Annual Spring
       Meeting, April 2000.

       Economics of Restructuring in Gas Distribution, Center for Research in
       Regulated Industries, 12th Annual Western Conference, July 1999.

       A Basic Speed Law for the Information Superhighway, California State Bar
       Association, December 1998.

       Innovation in Regulation, Center for Research in Regulated Industries, 11th
       Annual Western Conference, July/September 1998.

       Electric Industry Deregulation: What Does the Future Hold?, Los Angeles
       Headquarters Association, November 1996.

       Why Deregulate Electric Utilities?, National Association of Regulatory Utility
       Commissioners, November 1995.

       Restructuring U.S. Power Markets: What Can the Gas Industry’s Experience Tell
       Us?, National Association of Regulatory Utility Commissioners, July 1995.

       Natural Gas Restructuring: Lessons for Electric Utilities and Regulators,
       International Association for Energy Economics, May 1995.

       Techniques in the Direct and Cross-Examination of Economic, Financial, and
       Damage Experts, The Antitrust and Trade Regulation Law Section of the State
       Bar of California and The Los Angeles County Bar Association, 2nd Annual
       Golden State Antitrust and Trade Regulation Institute, October 1994.

       Demonstration: Deposition of Expert Witnesses and Using Legal Technology,
       National Association of Attorneys General, 1994 Antitrust Training Seminar,
       September 1994.
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 37 of 64 PageID# 14312

       Dr. Jeffrey J. Leitzinger
       Managing Director                                                       Page 4 of 9


       INVITED PRESENTATIONS (cont’d.)

       Direct and Cross Examination of Financial, Economic, and Damage Experts, The
       State Bar of California, Antitrust and Trade Regulation Law Section, May 1994.

       Price Premiums in Gas Purchase Contracts, International Association for Energy
       Economics, October 1992.

       Valuing Water Supply Reliability, Western Economic Association, Natural
       Resources Section, July 1992.

       Transportation Services After Order 636: “Back to the Future” for Natural Gas,
       Seminar sponsored by Jones, Day, Reavis & Pogue, May 1992.

       The Cost of an Unreliable Water Supply for Southern California, Forum
       presented by Micronomics, Inc., May 1991.

       Market Definition: It’s Time for Some “New Learning”, Los Angeles County Bar
       Association, Antitrust and Corporate Law Section, December 1989.

       Market Definition in Antitrust Cases: Some New Thinking, Oregon State Bar,
       Antitrust Law Section, March 1987.

       Future Directions for Antitrust Activity in the Natural Gas Industry, International
       Association of Energy Economists, February 1987.

       Information Externalities in Oil and Gas Leasing, Western Economic Association
       Meetings, Natural Resources Section, July 1983.

       Economic Analysis of Offshore Oil and Gas Leasing, Western States Land
       Commissioners Association, December 1982.


       PUBLISHED ARTICLES

       “Statistical Significance and Statistical Error in Antitrust Analysis,” Antitrust Law
       Journal, Volume 81, Issue 2, July 2017.

       “The Predominance Requirement for Antitrust Class Actions--Can Relevant
       Market Analysis Help?,” American Bar Association, Section of Antitrust Law,
       Economics Committee Newsletter, Volume 7, No. 1, Spring 2007.

       “A Retrospective Look at Wholesale Gas: Industry Restructuring,” Journal of
       Regulatory Economics, January 2002.
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 38 of 64 PageID# 14313

       Dr. Jeffrey J. Leitzinger
       Managing Director                                                      Page 5 of 9


       PUBLISHED ARTICLES (cont’d.)

       “Balance Needed in Operating Agreements as Industry’s Center of Gravity Shifts
       to State Oil Firms,” Oil & Gas Journal, October 2000.

       “What Can We Expect From Restructuring In Natural Gas Distribution?” Energy
       Law Journal, January 2000.

       “Gas Experience Can Steer Power Away from Deregulation Snags,” Oil & Gas
       Journal, August 1996.

       “Anatomy of FERC Order 636: What’s out, What’s in,” Oil & Gas Journal, June
       1992.

       “Antitrust II – Future Direction for Antitrust in the Natural Gas Industry,” Natural
       Gas, November 1987.

       “Information Externalities in Oil and Gas Leasing,” Contemporary Policy Issues,
       March 1984.

       “Regression Analysis in Antitrust Cases: Opening the Black Box,” Philadelphia
       Lawyer, July 1983.

       “Foreign Competition in Antitrust Law,” The Journal of Law & Economics, April
       1983.


       REGULATORY SUBMISSIONS

       In the Matter of the Application of Southern California Gas Company Regarding
       Year Six (1999-2000) Under its Experimental Gas Cost Incentive Mechanism and
       Related Gas Supply Matters; A.00-06-023, Public Utilities Commission of the
       State of California, November 2001.

       Sempra Energy and KN Energy, Incorporation; Docket No. EC99-48-000
       (Affidavit and Verified Statement), Federal Energy Regulatory Commission,
       March/May 1999.

       Rulemaking on the Commission’s Own Motion to Assess and Revise the
       Regulatory Structure Governing California’s Natural Gas Industry (Market
       Conditions Report), Public Utilities Commission of the State of California, July
       1998.
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 39 of 64 PageID# 14314

       Dr. Jeffrey J. Leitzinger
       Managing Director                                                    Page 6 of 9


       REGULATORY SUBMISSIONS (cont’d.)

       In the Matter of the Application of Pacific Enterprises, Enova Corporation, et al.
       for Approval of a Plan of Merger Application No. A. 96-10-038, Public Utilities
       Commission of the State of California, August/October 1997.

       In re: Koch Gateway Pipeline Company; Docket No. RP 97-373-000, Federal
       Energy Regulatory Commission, May/October 1997 and February 1998.

       In the Matter of the Application of Sadlerochit Pipeline Company for a Certificate
       of Public Convenience and Necessity; Docket No. P-96-4, Alaska Public Utilities
       Commission, May 1996.

       Public Funding of Electric Industry Research, Development, and Demonstration
       (RD&D) Under Partial Deregulation, California Energy Commission, January
       1995.

       NorAm Gas Transmission Company; Docket No. RP94-343-000, Federal Energy
       Regulatory Commission, August 1994/June 1995.

       Natural Gas Vehicle Program; Investigation No. 919-10-029, California Public
       Utilities Commission, July 1994.

       Transcontinental Gas Pipe Line Corporation; Docket No. RP93-136-000
       (Proposed Firm-to-the-Wellhead Rate Design), Federal Energy Regulatory
       Commission, January 1994.

       In re: Sierra Pacific’s Proposed Nomination for Service on Tuscarora Gas
       Pipeline; Docket No. 93-2035, The Public Service Commission of Nevada,
       July 1993.

       Employment Gains in Louisiana from Entergy-Gulf States Utilities Merger,
       Louisiana Public Utilities Commission, December 1992.

       Employment Gains to the Beaumont Area from Entergy-Gulf States Utilities
       Merger, Texas Public Utilities Commission, August 1992.

       Transcontinental Gas Pipe Line Corporation; Docket No. RS 92-86-000 (Affidavit
       regarding Transco’s Proposed IPS Service), Federal Energy Regulatory
       Commission, June 1992.

       In Re: Pipeline Service Obligations; Docket No. RM91-11-000; Revisions to
       Regulations Governing Self-Implementing Transportation Under Part 284 of the
       Commission’s Regulations; Docket No. RM91-3-000; Revisions to the Purchased
       Gas Adjustment Regulations; Docket No. RM90-15-000, Federal Energy
       Regulatory Commission, May 1991.
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 40 of 64 PageID# 14315

       Dr. Jeffrey J. Leitzinger
       Managing Director                                                   Page 7 of 9


       REGULATORY SUBMISSIONS (cont’d.)

       In the Matter of Natural Gas Pipeline Company of America; Docket No. CP89-
       1281 (Gas Inventory Charge Proposal), Federal Energy Regulatory Commission,
       January 1990.

       In the Matter of United Gas Pipeline Company, UniSouth, Cypress Pipeline
       Company; Docket No. CP89-2114-000 (Proposed Certificate of Storage
       Abandonment by United Gas Pipeline Company), Federal Energy Regulatory
       Commission, December 1989.

       In the Matter of Tennessee Gas Pipeline Company; Docket No. CP89-470 (Gas
       Inventory Charge Proposal), Federal Energy Regulatory Commission, July 1989.

       In the Matter of Take-Or-Pay Allocation Proposed by Mississippi River
       Transmission Corporation, Federal Energy Regulatory Commission, March 1988.

       In the Matter of Natural Gas Pipeline Company of America: Docket No.RP87-
       141-000 (Gas Inventory Charge Proposal), Federal Energy Regulatory
       Commission, December 1987.

       In the Matter of Application of Wisconsin Gas Company for Authority to Construct
       New Pipeline Facilities; 6650-CG-104, Public Service Commission, State of
       Wisconsin, August 1987.

       Trans-Alaska Pipeline System: Docket Nos. OR 78-1-014 and OR 78-1-016
       (Phase 1 Remand), Federal Energy Regulatory Commission, October 1983.
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 41 of 64 PageID# 14316




                                                                                     Econ One Research, Inc.
                                                                                      Los Angeles, California
                                                                                                 Page 8 of 9
    Dr. Jeffrey Leitzinger
    November 2015 – October 2019



                                                 Court/Commission/
           Proceeding                            Agency                          Docket or File



     1.    In Re: Wholesale Grocery              U.S. District Court, District   Civil Action No. 09-md-02090
           Products Antitrust Litigation         of Minnesota                    ADM/AJB, 09-md-02090
                                                                                 ADM/TNL

     2.    In Re: AndroGel Antitrust             U.S. District Court,            Case No. 1:09-MD-2084-TWT
           Litigation                            Northern District of
                                                 Georgia

     3.    In Re: Rail Freight Surcharge         U.S. District Court, District   Case No. 1:07-MC-00489
           Antitrust Litigation                  of Columbia

     4.    In Re: Lidoderm Antitrust             U.S. District Court,            No. 14-MD-02521-WHO
           Litigation                            Northern District of
                                                 California

     5.    Social Ranger, LLC v.                 U.S. District Court, District   C.A. No. 14-1525-LPS
           Facebook, Inc.                        of Delaware

     6.    UFCW & Employers Benefit              Superior Court of               No. CGC 14-538451
           Trust, et al., v. Sutter Health, et   California, County of San       No. CGC-18-565398
           al.                                   Francisco

     7.    Merced Irrigation District v.         U.S. District Court,            No. 1:15-cv-04878-VM-GWG
           Barclay's Bank, PLC                   Southern District of New
                                                 York

     8.    In re: Celebrex (Celecoxib)           U.S. District Court, Eastern    Civil Action No. 14-cv-00361
           Antitrust Litigation                  District of Virginia, Norfolk
                                                 Division

     9.    Sourceone Dental Inc. v.              U.S. District Court, Eastern    Case No. 15-cv-05440
           Patterson Companies, et al.           District of New York

     10.   In Re Solodyn (Minocycline            U.S. District Court, District   MDL No. 14-md-2503-DJC
           Hydrochloride) Antitrust              of Massachusetts
           Litigation
     11.   In re: Thalomid and Revlimid          U.S. District Court, District   C.A. No. 3:14-MD-2516 (SRU)
           Antitrust Litigation                  of Connecticut

     12.   In re Loestrin 24 FE Antitrust        U.S. District Court, District   MDL No. 2472, Master File
           Litigation                            of Rhode Island                 No. 1:13-md-2472-S-PAS
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 42 of 64 PageID# 14317




                                                                                     Econ One Research, Inc.
                                                                                      Los Angeles, California
                                                                                                 Page 9 of 9
    Dr. Jeffrey Leitzinger
    November 2015 – October 2019



                                                 Court/Commission/
           Proceeding                            Agency                          Docket or File



     13.   CVS Health Corporation,               American Arbitration            Case No. 01-14-0002-0801
           Caremark, LLC, and Caremark,          Association
           PCS, LLC v. Vividus LLC f/k/a
           HM Compounding Services,
           LLC, and HMX Services, LLC
           d/b/a HM Compounding

     14.   In Re: Qualcomm Litigation            U.S. District Court,            Case No. 3:17-cv-00108-GPC-MDD
                                                 Southern District of
                                                 California

     15.   In re: Niaspan Antitrust              U.S. District Court, Eastern    MDL 2460, Master Case
           Litigation                            District of Pennsylvania        No. 2:13-md-2460

     16.   Littop Enterprises Limited, et al.    The Stockholm Chamber           SCC Case No 2015/092
           v. Ukraine                            of Commerce

     17.   In re: Restasis (Cyclosporine         U.S. District Court, Eastern    Case No. 18-MD-2819 (NG) (LB)
           Ophthalmic Emulsion) Antitrust        District of New York
           Litigation

     18.   In re: Opana ER Antitrust             U.S. District Court,            Civil Action No. 14-cv-10150
           Litigation                            Northern District of Illinois

     19.   In re: Intuniv Aititrust Litigation   U.S. District Court, District   Civil Action No. 16-cv-12653-ADB (Direct)
                                                 of Massachusetts

     20.   SS&C Technologies, Inc. v.            Superior Court for the          No. X07-HHD-CV-XX-XXXXXXX-S
           Clearwater Analytics, LLC             State of Connecticut,
                                                 Judicial District of Hartford
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 43 of 64 PageID#        14318
                                                                        HIGHLY CONFIDENTIAL




                                                                              Exhibit 2
                                                                  In Re: Zetia Antitrust Litigation
                                                                     List of Materials Reviewed

      Includes all documents, studies, and articles cited in the Declaration.



      Pleadings and Opinions
           D RECT PURCHASER PLA NTIFFS’ CONSOL DATED CLASS ACTION COMPLA NT AND DEMAND FOR JURY TRIAL (09/05/2018)
           DEFENDANTS’ FIRST SET OF REQUESTS FOR ADMISSION TO PLAINT FFS (05/06/2019)
           D RECT PURCHASER PLA NTIFFS’ AMENDED CONSOLIDATED CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL (06/27/2019)
           DEFENDANTS MERCK & CO., INC., MERCK SHARP & DOHME CORP., SCHERING-PLOUGH CORP., SCHERING CORP.,
               AND MSP SINGAPORE CO. LLC RESPONSE TO D RECT PURCHASER PLA NTIFFS’ MOTION FOR CLASS CERTIFICATION FOR
               PURPOSES OF SETTLEMENT WITH PAR PHARMACEUTICAL, INC., AND PREL MINARY APPROVAL OF PROPOSED SETTLEMENT (07/29/2019)
           In re ZETIA (EZET MIBE) ANTITRUST LITIGATION, REPORT AND RECOMMENDATION (10/01/2019)
           In re ZETIA (EZET MIBE) ANTITRUST LITIGATION, REPORT AND RECOMMENDATION (10/15/2019)

      Depositions and/or Exhibits
          Brown, Lawrence M. (10/24/2019)
          Davish, Patrick T. (09/11/2019)
          Dutra, Paul G. (09/26/2019)
          Exume, Myriam (09/19/2019)
          Jankiewicz, David (11/06/2019)
          Koleto, Christina (10/17/2019)
          Pakula, David (09/26/2019)

      Documents
          AMN-ZETIA Prefix
                0005427          - 0005444
                0005445          - 0005484
                0005485
                0005486          - 0005533
                0005534          - 0005567

           APOTEX Prefix
                 0000064         -   0000072
                 0000073         -   0000082
                 0000083         -   0000092
                 0000093         -   0000101
                 0000102         -   0000112
                 0000113         -   0000122

           BAIN ACTIS Prefix
                 00000001 - 00000002
                 00000118
                 00000742
                 00000743
                 00000745
                 00000747
                 00000748
                 00000751
                 00000752
                 00000767
                 00001302
                 00001675 - 00001722
                 00002609

           CCI Prefix
                        001370

           GLENMARK-ZETIA- Prefix
                00037468                                      00145438                                00165528
                00037469 - 00037473                           00145439                                00165529
                00039501 - 00039505                           00156099 - 00156100                     00165530
                00145433                                      00156101 - 00156102                     00165620
                00145434                                      00156103                                00165621
                00145435                                      00165250 - 00165251                     00165847
                00145436                                      00165526                                00166777
                00145437                                      00165527                                00166778




                                                                                                                                    DECLARATION
                                                                                Page 1 of 8
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 44 of 64 PageID#        14319
                                                                        HIGHLY CONFIDENTIAL




                                                   Exhibit 2
                                       In Re: Zetia Antitrust Litigation
                                          List of Materials Reviewed



            00167079                00177557                               00195201
            00167316   - 00167321   00177587                               00195202
            00167596                00177683                               00195627   - 00195628
            00167597                00177685                               00195629
            00167776   - 00167777   00177686                               00195630   - 00195641
            00167778                00177687                               00195656
            00168199   - 00168200   00177699   - 00177700                  00197170
            00168201                00177841                               00198553
            00168202                00177842   - 00177843                  00198554
            00168203                00177844                               00198555
            00168253                00177845   - 00177846                  00199031   - 00199033
            00168254                00177847                               00199034
            00168528                00177848                               00199052
            00168529                00177878   - 00177879                  00199276   - 00199278
            00176794                00177880                               00199279
            00176795                00177881                               00199282   - 00199284
            00176813   - 00176816   00177882                               00199285
            00176817                00177883                               00199290
            00176834   - 00176835   00177884                               00199291
            00176836                00178557                               00199292
            00176837   - 00176838   00178558                               00199683
            00176839   - 00176840   00178559                               00199685
            00176841                00178560                               00199687
            00176845                00178561                               00199709
            00176846                00178562                               00199710
            00176852                00178563                               00199711
            00176853                00178564                               00199712
            00176895                00178590                               00199717
            00176902   - 00176904   00178752   - 00178753                  00199718
            00176905                00178754                               00199722
            00176912                00178859   - 00178862                  00199723
            00176932   - 00176934   00178863                               00199888
            00176935                00178864                               00199890
            00176947   - 00176949   00178865                               00199965
            00176950                00178866                               00200089   - 00200090
            00176953                00178867                               00200091
            00176954                00186341                               00200092
            00176955                00186342                               00200093
            00176962                00186374                               00200094
            00176963                00186375                               00202053
            00176974   - 00176975   00186645                               00202054
            00176995   - 00176996   00186646                               00202055
            00176997                00186647                               00202087
            00177008   - 00177009   00187327   - 00187330                  00202088
            00177036   - 00177037   00187331                               00202136
            00177038                00187332                               00202249
            00177130                00187334   - 00187337                  00202250
            00177253                00187390                               00202251
            00177279                00187391                               00202252
            00177280                00187643                               00202253
            00177410                00187644                               00202254
            00177411                00187787   - 00187788                  00202255
            00177463                00192600   - 00192602                  00202256
            00177464                00192603                               00202257
            00177475   - 00177476   00192604                               00202258   - 00202259
            00177477                00192605   - 00192606                  00202260   - 00202261
            00177478                00192607                               00202262
            00177481   - 00177485   00192608   - 00192612                  00202263   - 00202264
            00177486                00192613   - 00192616                  00202265
            00177498                00194734   - 00194737                  00202266
            00177499                00194738                               00202267
            00177505   - 00177506   00194739                               00202268
            00177507   - 00177508   00195159                               00202269
            00177556                00195160                               00202270




                                                                                                   DECLARATION
                                                    Page 2 of 8
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 45 of 64 PageID#        14320
                                                                        HIGHLY CONFIDENTIAL




                                                          Exhibit 2
                                              In Re: Zetia Antitrust Litigation
                                                 List of Materials Reviewed



               00202271    - 00202272     00214482                                00237140
               00202273                   00214483                                00237211
               00202274    -   00202275   00214484                                00237212
               00202276    -   00202277   00214485                                00237235   - 00237237
               00202278    -   00202279   00214506    - 00214507                  00237238
               00202280    -   00202281   00214508    - 00214509                  00237272
               00202282    -   00202283   00214703                                00237343
               00202284                   00214721    - 00214722                  00237344
               00202285                   00214723                                00237351
               00202286                   00214727                                00240138   - 00240140
               00202287                   00214736                                00240141
               00202288    - 00202289     00214758                                00240142
               00202290    - 00202291     00214759                                00240143
               00202292    - 00202293     00214760                                00240144
               00202294                   00214782    - 00214783                  00240145   - 00240149
               00202295                   00214784                                00241676
               00202296                   00214808                                00242021
               00202297    - 00202298     00214880                                00242022
               00202299                   00214881                                00242101
               00202300    - 00202302     00214884                                00242102
               00202303                   00214885                                00247310   - 00247312
               00202304                   00215671    - 00215675                  00247313
               00202305                   00215676                                00247314
               00202380                   00216206                                00247315
               00202381                   00216207                                00254079
               00202382                   00216208    - 00216209                  00254080
               00202383                   00216210                                00256695   - 00256696
               00202388                   00216215                                00256697
               00202395    - 00202396     00216820    - 00216821                  00256706   - 00256707
               00202397                   00216822                                00256708
               00202400    - 00202401     00216823                                00256977   - 00256978
               00202402                   00216824                                00256979
               00206291    - 00206292     00217627                                00256980   - 00256991
               00206293                   00217629                                00257360
               00206294                   00217630                                00257361
               00208014                   00217634                                00257364
               00211772                   00217635                                00257365
               00211818                   00217680                                00257366
               00211908                   00217687                                00259389
               00211909                   00217692                                00259390
               00211949                   00217703                                00259400   - 00259404
               00211950                   00219444                                00259405
               00213544                   00219445    - 00219449                  00259406
               00213545                   00219450                                00259691
               00213559    - 00213560     00219451                                00261527   - 00261528
               00213597                   00219452                                00261529
               00213598                   00219453    - 00219457                  00267720   - 00267724
               00214438                   00230529    - 00230531                  00267725
               00214447    - 00214448     00230532                                00275752
               00214449                   00234718                                00277583
               00214450                   00234719                                00277584
               00214453                   00234780    - 00234781                  00282244
               00214454                   00234782                                00282283
               00214455                   00237033    - 00237039                  00282284
               00214456                   00237040                                00282331
               00214457                   00237129    - 00237132                  00282333
               00214462                   00237133                                00282337
               00214477

         MRKZETIA Prefix
             000509878                    000509917                               000509925
             000509892                    000509922                               000509926
             000509893                    000509923                               000509927
             000509916                    000509924                               000509928 - 000509930




                                                                                                          DECLARATION
                                                           Page 3 of 8
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 46 of 64 PageID#        14321
                                                                        HIGHLY CONFIDENTIAL




                                                        Exhibit 2
                                            In Re: Zetia Antitrust Litigation
                                               List of Materials Reviewed



              000509931                 000516283                               000547972   - 000547974
              000509932                 000516284                               000547975
              000509958   - 000509959   000516333                               000547976
              000510057                 000516334                               000598139
              000510067                 000516335                               000598210
              000510072                 000518789   - 000518790                 000598353
              000510107                 000518791                               000598392
              000510109   - 000510110   000519279                               000598404   - 000598405
              000510111                 000519280                               000598406
              000510112                 000521747                               000598408
              000510113                 000521748                               000598409
              000510114   - 000510115   000521749                               000600189
              000510116                 000522877                               000600189
              000510117   - 000510118   000522884                               000600190
              000510119                 000522885                               000600190
              000510120                 000522965                               000601063
              000510121                 000522966                               000601083
              000510122                 000522971                               000601688
              000510123                 000522974                               000601689
              000510128   - 000510130   000522976                               000601690
              000510141                 000522984                               000601748
              000510142                 000522987                               000601749
              000510143   - 000510144   000522993                               000735904
              000510464                 000522994   - 000523055                 000747743
              000510465                 000523058   - 000523059                 000748564
              000510480   - 000510484   000523060                               000840966
              000510505                 000523181   - 000523203                 000847520
              000510557                 000523397   - 000523398                 000847521
              000510558                 000525737   - 000525740                 000848719
              000510616   - 000510617   000525932                               000848722
              000510618     000510656   000525933                               000851879   - 000851881
              000510657                 000525934                               000851960   - 000851961
              000510658                 000526692   - 000526696                 000853475
              000510994                 000526697                               000853476   - 000853480
              000511041                 000526951                               000853497
              000511061                 000526952                               000853498
              000511275                 000527024                               000854142   - 000854145
              000511276   - 000511332   000527025                               000854146
              000511333                 000527683   - 000527684                 000854551   - 000854552
              000511334   - 000511336   000527728                               000854673
              000511520                 000527729                               000854674
              000511650   - 000511653   000541109   - 000541110                 000854795
              000511811                 000541111                               000886570
              000512482   - 000512483   000547883   - 000547884                 000886571
              000514616   - 000514617   000547885                               000886930
              000514618                 000547899   - 000547900                 000886931
              000515283                 000547901                               000886932
              000515284                 000547952                               000887473
              000515711   - 000515712   000547961                               000887474
              000516282

         MRKZETIA R Prefix
             000002512                  000053192   -   000053195               000084532   -   000084535
             000002513                  000053254   -   000053255               000084875   -   000084876
             000002657 - 000002658      000053948   -   000053950               000084880   -   000084881
             000002680                  000054097   -   000054100               000084882   -   000084886
             000007210                  000054101                               000085124
             000007211 - 000007304      000054186   - 000054190                 000085125   - 000085128
             000007319                  000056509   - 000056510                 000085547   - 000085548
             000007350                  000056512                               000090180
             000026440                  000072015                               000090181   - 000090195
             000026441                  000080636   - 000080639                 000090536
             000051563 - 000051564      000080724                               000090545
             000051565                  000084521                               000090757




                                                                                                            DECLARATION
                                                            Page 4 of 8
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 47 of 64 PageID#        14322
                                                                        HIGHLY CONFIDENTIAL




                                                     Exhibit 2
                                         In Re: Zetia Antitrust Litigation
                                            List of Materials Reviewed



              000091118              000092556                               000093789
              000091135              000092564                               000093793
              000091140              000092565                               000093796
              000091145              000092566                               000093802
              000091157              000092567                               000093803
              000091176              000092572                               000093804
              000091199              000092591                               000093805
              000091202              000092595                               000093808
              000091214              000092597                               000093830
              000091224              000092598                               000094477
              000091899              000092599                               000094513
              000092163              000092600                               000094517
              000092167              000093743                               000094853
              000092483              000093750                               000094855
              000092516              000093757                               000094860
              000092518              000093758                               000094861
              000092523              000093773                               000095637

         MRKZETIA S DLEY Prefix
             000105916               000215599                               000215608
             000198057               000215600                               000215609
             000198087               000215601                               000217134   -   000217135
             000198088               000215602                               000218002   -   000218005
             000214899               000215603                               000221500   -   000221504
             000215593 - 000215595   000215604                               000221505   -   000221514
             000215596               000215605                               000221515
             000215597               000215606                               000221516
             000215598               000215607                               000221517

         MYL ZETIA Prefix
                 011618 - 012075
                 012079 - 012088

         PAR Prefix
              00000499 - 00000502    00003511                                00008076
              00000503               00003512                                00008082
              00000650 - 00000652    00003513                                00008083
              00000653               00003642                                00008126
              00001544               00003643                                00008127
              00001545               00003644                                00008140    - 00008141
              00002329               00004232                                00008142
              00002330               00004234                                00008143
              00002332               00004452                                00008144    - 00008149
              00002913               00004453                                00008150
              00002914               00004454                                00008219    - 00008220
              00002915               00004455                                00008221
              00002916               00004466                                00008361    - 00008362
              00002917               00004467                                00008363    - 00008364
              00002918               00004468                                00008377    - 00008378
              00002919               00005151                                00008379
              00002920               00005152                                00008448
              00002921               00005153                                00008449
              00002928               00005373 - 00005374                     00008450
              00002929               00005375                                00008451
              00002930               00005503 - 00005504                     00008452
              00002931               00005505                                00008453
              00002932               00007273                                00008454
              00002933               00007284                                00008455    - 00008456
              00002934               00007332                                00008457
              00003363 - 00003365    00007496                                00008458    - 00008460
              00003366               00007866                                00008461
              00003508               00007867                                00008464
              00003509               00007905                                00008470    - 00008471
              00003510               00008075                                00008472




                                                                                                         DECLARATION
                                                     Page 5 of 8
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 48 of 64 PageID#        14323
                                                                        HIGHLY CONFIDENTIAL




                                                          Exhibit 2
                                              In Re: Zetia Antitrust Litigation
                                                 List of Materials Reviewed



                   00008473   - 00008474   00013909   - 00013910                  00018769
                   00008534                00013911                               00018770
                   00008535   - 00008537   00013919   - 00013920                  00019195   - 00019196
                   00008641   - 00008644   00013921                               00019197
                   00008646                00014541                               00019289   - 00019290
                   00008647                00014542                               00019291
                   00008648                00014593                               00019295
                   00008728   - 00008730   00014594                               00019296
                   00009087   - 00009088   00015157                               00019332
                   00009089                00016086   - 00016087                  00019333
                   00009154                00016088                               00020536   - 00020537
                   00009157                00016104   - 00016105                  00020538
                   00009188                00016106                               00021111
                   00009200                00016355                               00021112
                   00009209                00016377   - 00016378                  00021113   - 00021115
                   00009221                00016379   - 00016380                  00021161
                   00009240                00016381                               00021162
                   00009651   - 00009652   00016382   - 00016384                  00021322   - 00021323
                   00009653   - 00009654   00016385   - 00016386                  00021366
                   00010026                00016387   - 00016389                  00021367
                   00010027                00018430                               00021368
                   00010970   - 00010972   00018431                               00021372
                   00013889                00018432                               00021373
                   00013890                00018433   - 00018434                  00021544   - 00021545
                   00013891                00018435                               00021842
                   00013892                00018436   - 00018437                  00021843
                   00013893                00018438

             PRASCO Prefix
                    000080
                    000081
                    000083 - 000084
                    000085
                    000090
                    000091
                    000113 - 000114
                    000115

             SANDOZ-ZETIA-Prefix
                   0000001
                   0000002
                   0000003

             SUN-EZETIM BIE Prefix
                  000215334

             TEVA-ZETIA Prefix
                   00003525
                   00003526
                   00003527
                   00003528
                   00003529
                   00003530
                   00003531
                   00003532
                   00003533

      Data
             ALKEM Prefix
                     004760
                     004792
                     004793
                     004794




                                                                                                          DECLARATION
                                                           Page 6 of 8
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 49 of 64 PageID#        14324
                                                                        HIGHLY CONFIDENTIAL




                                                                             Exhibit 2
                                                                 In Re: Zetia Antitrust Litigation
                                                                    List of Materials Reviewed



         AMN-ZETIA Prefix
               0005423
               0005424
               0005425
               0005426

         APOTEX Prefix
               0000059
               0000060
               0000061
               0000062
               0000063

         AUROBINDO
         Ezetimibe Credit Note line report- Rebates-Launch t o March 2019.xlsx
         Ezetimibe sales data - Final till March 2019.xlsx
         Ezetimide NDCs 10.1.17 to 3.31.18-Chargeback data.xlsx
         Ezetimide NDCs 12.1.18 to 3.31.19-Chargeback data.xlsx
         Ezetimide NDCs 4.1.18 to 11.30.18-Chargeback data.xlsx

         MRKZETIA Prefix
             000509533                                     000509550                                 000509566
             000509534                                     000509551                                 000509567
             000509535                                     000509552                                 000509568
             000509536                                     000509553                                 000509569
             000509537                                     000509554                                 000509570
             000509538                                     000509555                                 000509571
             000509539                                     000509556                                 000509708
             000509540                                     000509557                                 000509709
             000509541                                     000509558                                 000509710
             000509542                                     000509559                                 000509711
             000509543                                     000509560                                 000845435
             000509544                                     000509561                                 000845436
             000509545                                     000509562                                 000924419
             000509546                                     000509563                                 000924420
             000509547                                     000509564                                 000924421
             000509548                                     000509565                                 000924422
             000509549

         PAR Prefix
               00000001
               00000002

         SANDOZ-ZETIA-Prefix
               0000181
               0000182

         SUN-EZETIM BIE Prefix
               00000001
               00000002
               00021347
               00021533

         TEVA-ZETIA Prefix
               00003534
               00003535
               00004227

         ZYDUS-EZE_Prefix
                0000001
                0000002
                0000003
                0000004
                0000005
                0000006

         Public Data
                        Medi-Span (WAC)
                        IMS IQVIA




                                                                                                                 DECLARATION
                                                                                 Page 7 of 8
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 50 of 64 PageID#        14325
                                                                        HIGHLY CONFIDENTIAL




                                                                              Exhibit 2
                                                                  In Re: Zetia Antitrust Litigation
                                                                     List of Materials Reviewed


      Publicly Available Materials

           Association for Accessible Medicines, “Generic Drug Access & Savings in the U.S.: Access in Jeopardy,” 2018.
           Batchelor, R., “How Useful Are the Forecasts of Intergovernmental Agencies? The IMF and OECD Versus the Consensus,”
              Applied Economics , v. 33, n. 2, February 2001.
           Berndt, E., R. Mortimer, A. Bhattacharjya, A. Parece and E. Tuttle, “Authorized Generic Drugs, Price Competition,
              and Consumers’ Welfare,” Health Affairs, v. 26, n. 3, May/June 2007.
           Clemen, R., “Combining Forecasts: A Review and Annotated Bibliography,” International Journal of Forecasting, v. 5, 1989.
           Generic Pharmaceutical Association, “Generic Drug Savings in the U.S.,” 2013.
           Grabowski, H., M. Kyle, R. Mortimer, G. Long and N. Kirson, “Evolving Brand-Name and Generic Drug Competition
              May Warrant a Revision of the Hatch-Waxman Act,” Health Affairs, 30, no. 11, 2011.
           Grabowski, H., G. Long, and R. Mortimer, “Recent trends in brand-name and generic drug competition,” Journal of Medical Economics , 2013.
           Hassett, K. A. and R. J. Shapiro, “The Impact of Authorized Generic Pharmaceuticals on the Introduction of Other Generic
              Pharmaceuticals,” Sonecon, May 2007.
            MS Consulting, “Report to PhRMA, Assessment of Authorized Generics in the U.S.,” Spring 2006.
            MS Institute for Healthcare Informatics, “Price Declines after Branded Medicines Lose Exclusivity in the U.S.,” January 2016.
           Levy, S., “Why Authorized Generics Are Making a Comeback,” Drug Topics , November 3, 2003.
           Lichtenberg, F. and G. Duflos, “Time Release: The Effect of Patent Expiration on U.S. Drug Prices, Marketing, and Utilization by the
              Public,” Medical Progress Report, Center for Medical Progress at the Manhattan Institute, No. 11, October 2009.
           Proving Antitrust Damages, Legal and Economic Issues, America Bar Association , Third Edition.
           Reiffen, D. and M. Ward, “Generic Drug Industry Dynamics,” The Review of Economics and Statistics, February 2005.
           Saha, A., H. Grabowski, H. Birnbaum, P. Greenberg and O. Bizan, “Generic Competition in the US Pharmaceutical Industry,”
              International Journal of the Economics of Business, Vol. 13, No. 1, February 2006.
           U.S. Congressional Budget Office, “How Increased Competition from Generic Drugs has Affected Prices and Returns
              in the Pharmaceutical Industry,” July 1998.
           U.S. Federal Trade Commission, “Authorized Generics: An Interim Report,” June 2009,
              available at www.ftc gov/os/2009/06/P062105authorizedgenericsreport.pdf.
           U.S. Federal Trade Commission, “Authorized Generic Drugs: Short-Term Effects and Long-Term Impact,” August 2011,
              available at www.ftc gov/os/2011/08/2011genericdrugreport.pdf.
           U.S. Federal Trade Commission, “Generic Drug Entry Prior to Patent Expiration,” July 2002,
              available at https //www.ftc.gov/sites/default/files/documents/reports/generic-drug-entry-prior-patent-expiration-ftc-study/
              genericdrugstudy_0.pdf.
           U.S. Federal Trade Commission, “Pay-for-Delay: How Drug Company Pay-Offs Cost Consumers Billions: An FTC Staff Study,”
              January 2010.
           U.S. Food and Drug Administration, “Generic Competition and Drug Prices,”
              available at http //www.fda.gov/AboutFDA/CentersOffices/OfficeofMedicalProductsandTobacco/CDER/ucm129385 htm.
           U.S. Food and Drug Administration, “General Information Concerning Patents,”
              available at https //www.uspto.gov/patents-getting-started/general-information-concerning-patents.

           Drugs@FDA
           Manufacturer websites
           www.fda.gov

      Press Releases

           CVS Caremark Press Release, “PharmaCare’s Aggressive Outreach Successfully Shifts 95% of its Zocor Market Share to
             Generic Simvastatin in One Month, Generating Significant Savings for Clients,” August 17, 2006,
             available at http //info.cvscaremark.com/newsroom/press-releases/pharmacares-aggressive-outreach-successfully-shifts-
             95-its-zocorr-market-sha.
           Medco Health Solutions, Inc., “New Analysis: Recent Generic Blockbusters Show Huge Gains; Consumer Adoption Rates
             Accelerate,” January 18, 2006,
             available at http //medco.mediaroom.com/index.php?s=17872&item=27678.

      Cited Cases

           FTC v. Actavis, Inc., 133 S. Ct. 2223 (2013).
           In re AndroGel Antitrust Litig. (No. II), 1:09-MD-2084, 2018 WL 3424612 (N D. Ga. Jul. 16, 2018).
           In re Loestrin 24 FE Antitrust Litigation , MDL No. 13-2472, 2019 WL 3214257 (D R.I. July 2, 2019).
           In re Modafinil Antitrust Litigation, 837 F 3d 238 (3d Cir. 2016).
           In re Niaspan Antitrust Litig., No. 13-MD-2460, 2015 WL 4197590, (E.D. Pa. July 9, 2015).
           In re Namenda Direct Purchaser Antitrust Litigation, No. 15 Civ. 7488-CM-RWL, (S.D.N.Y. August 2, 2019).
           In re Prograf Antitrust Litig., No. 1:11-MD-02242-RWZ, 2014 WL 7641156, (D. Mass. Dec. 23, 2014).
           In re Relafen Antitrust Litigation, Master File No. 01-12239-WGY, (D. Mass.).
           In re Skelaxin (Metaxalone) Antitrust Litigation, 2014 WL 2002887, (E D. Tenn. May 15, 2014).
           King Drug Co. of Florence, Inc. v. Cephalon, Inc., 2:06-cv-01797 (E D. Pa.).
           Mylan Pharmaceuticals, Inc. v. Tommy G. Thompson, et al., 268 F.3d 1323, 1326 (Fed. Cir. 2001).



      Other

           21 USC § 355
           H R. Rep. 98-857 (I), 1984 U.S.C.C.A N. 2647




                                                                                                                                                       DECLARATION
                                                                                Page 8 of 8
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 51 of 64 PageID# 14326
                                                                                       IDENTIAL




                                                                                       ARATION
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 52 of 64 PageID# 14327
                                                                             HIGHLY CONFIDENTIAL
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 53 of 64 PageID# 14328
                                                                        HIGHLY CONFIDENTIAL

                               Exhibit 5
                     Class Generic Penetration Rate


                  Quarter After                 Class Generic
                  Generic Entry                Penetration Rate
                                                   (Percent)




                                                                             DECLARATION
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 54 of 64 PageID# 14329
                                                                             HIGHLY CONFIDENTIAL




                                                     .                              DECLARATION
                  Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 55 of 64 PageID# 14330
                                                                                                                       HIGHLY CONFIDENTIAL


                                                         Exhibit 7
                                                   But-For Entry Scenario

                                                      But-For Generic Entry Date:
                                                                                    Sixth, Seventh,
                     Third Generic   Fourth Generic          Fifth Generic           Eighth, Ninth     Tenth Generic       Eleventh Generic
Glenmark and AG         Entrant         Entrant                 Entrant             Generic Entrants      Entrant               Entrant
      (1)                 (2)              (3)                    (4)                      (5)              (6)                   (7)


  07/01/2012          11/13/2015      12/15/2015              02/16/2016              06/12/2017        08/25/2017            12/21/2017




                                                                                                                              DECLARATION
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 56 of 64 PageID# 14331
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 57 of 64 PageID# 14332
                     Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 58 of 64 PageID# 14333
                                                                                                                                      HIGHLY CONFIDENTIAL



                                                                   Exhibit 10
                                                             But-For Entry Scenarios

                                                               But-For Generic Entry Date:
                                                                                                    Sixth, Seventh,
                                             Third Generic   Fourth Generic        Fifth Generic     Eighth, Ninth    Tenth Generic       Eleventh Generic
            Glenmark and AG                     Entrant         Entrant                Entrant     Generic Entrants      Entrant              Entrant
                   (1)                            (2)              (3)                  (4)               (5)              (6)                   (7)


Monthly from 07/01/2012 through 05/01/2015    11/13/2015       12/15/2015           02/16/2016       06/12/2017        08/25/2017           12/21/2017

                6/26/2015                     12/23/2015       12/23/2015           02/16/2016       06/12/2017        08/25/2017           12/21/2017




                                                                                                                                             DECLARATION
   Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 59 of 64 PageID# 14334
                                                                                                              HIGHLY CONFIDENTIAL



                                                   Exhibit 11A
                                      Range of Aggregate Class Overcharges


                                                                    Aggregate Class Overcharges
Scenario      But-For Generic Entry            Brand                          Generic             Total
                                                                             ($ Billions)

                                                                                                  (3) + (4)
    (1)                (2)                      (3)                              (4)                (5)
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 60 of 64 PageID# 14335




                                                                                   DECLARATION
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 61 of 64 PageID# 14336
                                                                                          HIGHLY CONFIDENTIAL



                                      Appendix A
                 Manufacturer Forecasts Used in Overcharge Calculation

               Apotex:   APOTEX0000064-APOTEX0000072.
                         APOTEX0000073-APOTEX0000082.
                         APOTEX0000083-APOTEX0000092.
                         APOTEX0000093-APOTEX0000101.
                         APOTEX0000102-APOTEX0000112.
                         APOTEX0000113-APOTEX0000122.

             Glenmark:   GLENMARK-ZETIA-00176817;
                             GLENMARK-ZETIA-00177463 (duplicate);
                             GLENMARK-ZETIA-00187331 (duplicate);
                             GLENMARK-ZETIA-00194738 (duplicate);
                             GLENMARK-ZETIA-00199685 (duplicate);
                             GLENMARK-ZETIA-00214438 (duplicate);
                             GLENMARK-ZETIA-00214449 (duplicate).
                             GLENMARK-ZETIA-00214703 (duplicate);
                             GLENMARK-ZETIA-00237133 (duplicate);
                             GLENMARK-ZETIA-00237140 (duplicate).
                         GLENMARK-ZETIA-00176853.
                         GLENMARK-ZETIA-00177411;
                             GLENMARK-ZETIA-00177557 (duplicate);
                             GLENMARK-ZETIA-00200092 (duplicate);
                             GLENMARK-ZETIA-00200094 (duplicate);
                             GLENMARK-ZETIA-00202088 (duplicate);
                             GLENMARK-ZETIA-00214881 (duplicate).
                         GLENMARK-ZETIA-00177486;
                             GLENMARK-ZETIA-00202054 (duplicate);
                             GLENMARK-ZETIA-00214456 (duplicate);
                             GLENMARK-ZETIA-00214477 (duplicate).
                         GLENMARK-ZETIA-00178590.
                         GLENMARK-ZETIA-00199718.
                         GLENMARK-ZETIA-00199888;
                             GLENMARK-ZETIA-00199712 (duplicate).
                         GLENMARK-ZETIA-00202055;
                             GLENMARK-ZETIA-00214457 (duplicate).
                         GLENMARK-ZETIA-00202253;
                             GLENMARK-ZETIA-00216824 (duplicate).
                         GLENMARK-ZETIA-00211772;
                             GLENMARK-ZETIA-00211909 (duplicate);
                             GLENMARK-ZETIA-00234782 (duplicate).
                         GLENMARK-ZETIA-00214483;
                             GLENMARK-ZETIA-00177499 (duplicate);
                             GLENMARK-ZETIA-00214759 (duplicate).
                         GLENMARK-ZETIA-00214760.
                         GLENMARK-ZETIA-00217629;
                             GLENMARK-ZETIA-00199052 (duplicate);
                             GLENMARK-ZETIA-00282244 (duplicate).
                         GLENMARK-ZETIA-00219452;
                             GLENMARK-ZETIA-00240142 (duplicate).
                         GLENMARK-ZETIA-00234719.
                         GLENMARK-ZETIA-00237212;
                             GLENMARK-ZETIA-00199710 (duplicate).
                         GLENMARK-ZETIA-00256697;
                             GLENMARK-ZETIA-00242022 (duplicate).
                         GLENMARK-ZETIA-00282331;
                             GLENMARK-ZETIA-00217627 (duplicate);
                             GLENMARK-ZETIA-00165527 (duplicate).
                         Koleto Exhibit 6; Dutra Exhibit 9 (GLENMARK-ZETIA-00202268);
                             GLENMARK-ZETIA-00202266 (duplicate);
                             GLENMARK-ZETIA-00216215 (duplicate).
                         Koleto Exhibit 8; Dutra Exhibit 8 (GLENMARK-ZETIA-00202257);
                             GLENMARK-ZETIA-00202262 (duplicate);
                             GLENMARK-ZETIA-00216207 (duplicate);
                             GLENMARK-ZETIA-00216210 (duplicate).
                         Koleto Exhibit 10; Dutra Exh bit 11 (GLENMARK-ZETIA-00202294);
                             GLENMARK-ZETIA-00216822 (duplicate).



                                                  Page 1 of 4                                    DECLARATION
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 62 of 64 PageID# 14337
                                                                                       HIGHLY CONFIDENTIAL



                                     Appendix A
                Manufacturer Forecasts Used in Overcharge Calculation

                        Koleto Exhibit 12 (GLENMARK-ZETIA-00156103).
                        Koleto Exhibit 14 (GLENMARK-ZETIA-00178561);
                            GLENMARK-ZETIA-00199291 (duplicate);
                            GLENMARK-ZETIA-00217630 (duplicate);
                            GLENMARK-ZETIA-00237344 (duplicate);
                            GLENMARK-ZETIA-00254080 (duplicate);
                            GLENMARK-ZETIA-00277584 (duplicate);
                            GLENMARK-ZETIA-00282333 (duplicate).

               Merck:   Jankiewicz Exh bit 2; Pakula Exhibit 25 (MRKZETIA000509916).
                        Jankiewicz Exh bit 3; Pakula Exhibit 26 (MRKZETIA000509917).

               Mylan:   MRKZETIA_SIDLEY000105916;
                           MRKZETIA_SIDLEY000214899 (duplicate).
                        MRKZETIA_SIDLEY000198087.
                        MRKZETIA_SIDLEY000215596.
                        MRKZETIA_SIDLEY000215597.
                        MRKZETIA_SIDLEY000215598.
                        MRKZETIA_SIDLEY000215599.
                        MRKZETIA_SIDLEY000215600;
                           MRKZETIA_SIDLEY000215605 (duplicate).
                        MRKZETIA_SIDLEY000215602.
                        MRKZETIA_SIDLEY000215603.
                        MRKZETIA_SIDLEY000215604.
                        MRKZETIA_SIDLEY000215606.
                        MRKZETIA_SIDLEY000215608.
                        MRKZETIA_SIDLEY000215609.
                        MRKZETIA_SIDLEY000221516.
                        MRKZETIA_SIDLEY000221517.
                        MYL_ZETIA011618-MYL_ZETIA012075;
                           MYL_ZETIA012079-MYL_ZETIA012088 (duplicate).

                 Par:   Brown Exhibit 32 (PAR_00007867).
                        Brown Exhibit 33 (PAR_00008221).
                        Brown Exhibit 34 (PAR_00008143);
                            PAR_00021843 (duplicate).
                        Brown Exhibit 35 (PAR_00008127).
                        Brown Exhibit 36 (PAR_00008076);
                            GLENMARK-ZETIA-00261529 (duplicate).
                            PAR_00008083 (duplicate);
                        Brown Exhibit 37 (PAR_00007273);
                            PAR_00007284 (duplicate);
                            PAR_00007496 (duplicate);
                            PAR_00007905 (duplicate).
                        Brown Exhibit 38 (PAR_00005375);
                            PAR_00013911 (duplicate).
                        Brown Exhibit 39 (PAR_00002330);
                            GLENMARK-ZETIA-00202402 (duplicate);
                            GLENMARK-ZETIA-00211950 (duplicate);
                            GLENMARK-ZETIA-00214784 (duplicate);
                            PAR_00004234 (duplicate);
                            PAR_00015157 (duplicate).
                        GLENMARK-ZETIA-00165847.
                        GLENMARK-ZETIA-00167079;
                            GLENMARK-ZETIA-00168202 (duplicate);
                            GLENMARK-ZETIA-00168254 (duplicate);
                            GLENMARK-ZETIA-00168529 (duplicate);
                            GLENMARK-ZETIA-00217692 (duplicate);
                            GLENMARK-ZETIA-00259691 (duplicate);
                            GLENMARK-ZETIA-00282337 (duplicate);
                            PAR_00021367 (duplicate).




                                                  Page 2 of 4                                 DECLARATION
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 63 of 64 PageID# 14338
                                                                        HIGHLY CONFIDENTIAL



                                     Appendix A
                Manufacturer Forecasts Used in Overcharge Calculation

                     GLENMARK-ZETIA-00176836;
                         GLENMARK-ZETIA-00177478 (duplicate);
                         GLENMARK-ZETIA-00178563 (duplicate);
                         GLENMARK-ZETIA-00192603 (duplicate);
                         GLENMARK-ZETIA-00199034 (duplicate);
                         GLENMARK-ZETIA-00199279 (duplicate);
                         GLENMARK-ZETIA-00214454 (duplicate);
                         GLENMARK-ZETIA-00214723 (duplicate);
                         GLENMARK-ZETIA-00217635 (duplicate);
                         GLENMARK-ZETIA-00237238 (duplicate);
                         GLENMARK-ZETIA-00282284 (duplicate);
                         PAR_00000503 (duplicate);
                         PAR_00019197 (duplicate);
                         PAR_00019296 (duplicate).
                     GLENMARK-ZETIA-00177280;
                         GLENMARK-ZETIA-00178558 (duplicate);
                         GLENMARK-ZETIA-00186375 (duplicate);
                         GLENMARK-ZETIA-00186646 (duplicate);
                         GLENMARK-ZETIA-00195202 (duplicate);
                         GLENMARK-ZETIA-00198555 (duplicate);
                         GLENMARK-ZETIA-00202136 (duplicate);
                         GLENMARK-ZETIA-00214885 (duplicate).
                     GLENMARK-ZETIA-00178557;
                         GLENMARK-ZETIA-00186342 (duplicate);
                         GLENMARK-ZETIA-00195160 (duplicate);
                         PAR_00008379 (duplicate);
                         PAR_00016088 (duplicate);
                         PAR_00016106 (duplicate);
                         PAR_00016381 (duplicate).
                     GLENMARK-ZETIA-00199723;
                         GLENMARK-ZETIA-00176795 (duplicate);
                         GLENMARK-ZETIA-00199890 (duplicate);
                         GLENMARK-ZETIA-00213545 (duplicate);
                         PAR_00001545 (duplicate).
                     GLENMARK-ZETIA-00202383;
                         GLENMARK-ZETIA-00213598 (duplicate);
                         GLENMARK-ZETIA-00214808 (duplicate);
                         GLENMARK-ZETIA-00241676 (duplicate);
                         GLENMARK-ZETIA-00267725 (duplicate);
                         GLENMARK-ZETIA-00275752 (duplicate).
                     GLENMARK-ZETIA-00211818.
                     GLENMARK-ZETIA-00214485.
                     GLENMARK-ZETIA-00217680;
                         GLENMARK-ZETIA-00167597 (duplicate).
                     GLENMARK-ZETIA-00217687.
                     GLENMARK-ZETIA-00217703.
                     Koleto Exhibit 15 (GLENMARK-ZETIA-00165621);
                         GLENMARK-ZETIA-00167778 (duplicate).
                     PAR_00000653.
                     PAR_00002332;
                         PAR_00014594 (duplicate).
                     PAR_00002915;
                         PAR_00002918 (duplicate);
                         PAR_00002921 (duplicate);
                         PAR_00002930 (duplicate);
                         PAR_00002934 (duplicate).
                         PAR_00003644 (duplicate);
                         PAR_00004455 (duplicate);
                         PAR_00004468 (duplicate).
                     PAR_00003366.
                     PAR_00003509;
                         PAR_00003512 (duplicate).
                     PAR_00005152;
                         PAR_00013890 (duplicate);
                         PAR_00013892 (duplicate).



                                             Page 3 of 4                       DECLARATION
Case 2:18-md-02836-RBS-DEM Document 737-1 Filed 11/18/19 Page 64 of 64 PageID# 14339
                                                                         HIGHLY CONFIDENTIAL



                                      Appendix A
                 Manufacturer Forecasts Used in Overcharge Calculation

                         PAR_00007332.
                         PAR_00008449.
                         PAR_00014542.
                         PAR_00018432.
                         PAR_00018435.
                         PAR_00018438.
                         PAR_00018770.
                         PAR_00019291.
                         PAR_00019333.
                         PAR_00021842.


               Prasco:   PRASCO000081.

              Sandoz:    SANDOZ-ZETIA-0000001.
                         SANDOZ-ZETIA-0000003.

                Teva:    TEVA-ZETIA_00003525.
                         TEVA-ZETIA_00003526;
                              TEVA-ZETIA_00003527 (duplicate).
                         TEVA-ZETIA_00003528.
                         TEVA-ZETIA_00003529.
                         TEVA-ZETIA_00003530.
                         TEVA-ZETIA_00003531;
                              TEVA-ZETIA_00003532 (duplicate).
                         TEVA-ZETIA_00003533.




                                                 Page 4 of 4                    DECLARATION
